Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 1of13

 

SUMMONS - CIVIL For information on STATE OF CONNECTICUT
JD-CV-1 Rev. 2-20 ADA accommodations, Pee
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259; contact a court clerk or SUPERIOR heey
P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: www.fud.ct.gov/ADA. www. jud.cl.gov

 

 

 

 

Instructions are on page 2.
(_] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

[x] Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

(_] Select if claiming other relief in addition to, or in place of, money or damages.

 

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.

 

Address of court clerk (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)

1 Court Street, Middletown, CT 06457 (860 ) 343 - 6400 03/09/2021

 

 

 

{x] Judicial District GA. At (City/Town) Case type code (See lis! on page 2)
[_] Housing Session [_] Number: Middletown Major: V Minor: 04

 

 

 

For the plaintiff(s) enter the appearance of:

 

Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code) Juris number (if attorney or law firm)

Kennedy, Johnson, Schwab & Roberge, 555 Long Wharf Drive, 13th Fl, New Haven, CT 06511 106077

 

 

Telephone number Signature of plaintiff (if se/f-represented)

(203 ) 865 - 8430

 

 

The attorney or law firm appearing for the plaintiff, or the plaintiff if Emel paaress for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically Onnecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book. [] Yes No

 

 

Parties Name (Last, First, Middle Initial) and address of each party (Number; street; P.O, Box; town; state; zip; country, if not USA)

 

First Name: HUGHES, DINA

plaintiff Address: 26 Staba Drive, Higganum, CT p01

 

Additional | Name:

: -02
plaintiff Address: P-0

 

First Name: RASIER, LLC d/b/a Uber c/o Agent for Service: C T CORPORATION SYSTEM

defendant | Address: 67 Burnside Avenue, East Hartford, CT 06108 0-01

 

Additional |Name: UBER TECHNOLOGIES, INC., c/o Agent for Service: C TCORPORATION SYSTEM
defendant | Address: 67 Burnside Avenue, East Hartford, CT 06108

Additional | Name:
defendant | Address:

Additional | Name:
defendant | Address:

D-02

 

D-03

 

D-04

 

 

 

 

Total number of plaintiffs: 1 Total number of defendants: 2 [_] Form JD-CV-2 attached for additional parties

 

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
court on the Return Date unless you receive a separate notice telling you to appear.

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
form at the court address above, or on-line at httos://jud.ct.gov/Awebforms/.

4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a

superior court law library or on-line at https:// jud. V/pb. htm.

5. If you have questions about the summons and complaint, you should talk to an attorney.
The court staff is not allowed to give advice on legal matters.

 

 

1
Date Signed (Sjgh and S$élec: fA per box) (x] Commissioner of Superior Court | Name of person signing
02/05/2021 oO Clerk | Shelby L. Murphy

 

 

If this summons is signed bya Clerk: For Court Use Only
a. The signing has been done so that the plaintiff(s) will not be denied access to the courts. File Date

b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d

. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
errors or omissions in the summons, any allegations contained in the complaint, or the service of the
summons or complaint.

 

 

| certify | have read and Signed (Self-represented plaintiff} Date Docket Number
understand the above:

 

 

 

 

 

Maan 4d aA
Instructions

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 2 of 13

1. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.

2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
and all copies of the summons.

3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
Summons Continuation of Parties form, if applicable.

4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.

5. Use this summons for the case type codes shown below.
Do not use this summons for the following actions:

(a) Family matters (for example divorce, child support,
custody, patemity, and visitation matters)

(b) Any actions or proceedings in which an attachment,
gamishment or replevy is sought

(c) Applications for change of name
(a) Probate appeals

(e) Administrative appeals

(f) Proceedings pertaining to arbitration
(g) Summary Process (Eviction) actions
(h) Entry and Detainer proceedings

(i) Housing Code Enforcement actions

 

 

 

 

 

 

 

 

Case Type Codes
MAJOR | CODE MAJOR | CODE
Major! MINOR DESCRIPTION Majori MINOR DESCRIPTION
DESCRIPTION Mie DESCRIPTION hal
Contracts C00 | Construction - All other Property P00 | Foreclosure
© 10 | Construction - State and Local P10 | Partition
C 20 | insurance Policy P20 | Quiet Title/Discharge of Mortgage or Lien
C30 | Specific Performance P30 | Asset Forfeiture
C40 | Collections P80 | All other
C60 | UninsuredUnderinsured Motorist Coverage
C60 | Uniform Limited Liability Company Act - C.G.S. 34-243
© 90 | Allother Torts (Other T02 | Defective Premises - Private - Snow or Ice
than Vehicular) T03 | Defective Premises - Private - Other
Eminent E00 | State Highway Condemnation T11 | Defective Premises - Public - Snow or Ice
Domain E10 | Redevelopment Condemnation T12 | Defective Premises - Public - Other
E20 | Other State or Municipal Agencies T20 j Products Liability - Other than Vehicular
E30 | Public Utilities & Gas Transmission Companies T28 | Malpractice - Medical
E90 | Allother T 28 | Malpractice - Legal
T30 | Malpractice - Alt other
Housing H10 | Housing - Retum of Security Deposit 140 , | Aaaaut and Battery
H 12 | Housing- Rent and/or Damages 160 | Defamation
H 40 | Housing - Housing - Audita Querela/Injunction TS1_ | Animals - Dog
H80 | Housing - Administrative Appeal Tee | Anitials “Oiner
H 60 | Housing - Municipal Enforcement aie False aes
H80. | Housing - All Other TT" | Eee Bamace
T90 | All other
Miscellaneous M00 | Injunction
M10 | Receivership Vehicular Torts | V01 | Motor Vehicles* - Driver and/or Passenger(s) vs. Driver(s)
M146 | Receivership for Abandoned/Blightad Property V 04 | Motor Vehicles* - Pedestrian vs. Driver
M20 | Mandamus V06 | Motor Vehicles’ - Property Damage only
M30 | Habeas Corpus (extradition, release from Penal Institution) V06 | Motor Vehicle’ - Products Liability Including Warranty
M40 | Arbitration V09 | Motor Vehicte* - All other
M60 | Declaratory Judgment V10 | Boats
M83 | Bar Discipline V20 | Airplanes
M66 | Department of Labor Unemployment Compensation V30 | Railroads
Enforcement V40 | Snowmobiles
M68 | Bar Discipiine - Inactive Status Vv 80 al other
M70. | Municipal Ordinance and Regulation Enforcement Motor eee ean
M 80 | Foreign Civil Judgments - C.G,S. 52-604 &C.G.S. 50a-30 ' ,
M63 | Small Claims Transfer to Regular Docket Wills, Estates W 10 | Construction of Wills and Trusts
M 84 | Foreign Protective Order and Trusts w90 | All other
M 88 | CHRO Action In the Public Interest - PA. 18-93
M 80 | All other

 

 

 

 

 

 

 

 

Dano 9 af 9

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 3 of 13
(

RETURN DATE: March 9, 2021 : SUPERIOR COURT

DINA HUGHES : J.D. OF MIDDLESEX

V. : AT MIDDLETOWN

RASIER LLC D/B/A UBER, ET AL : FEBRUARY 5, 2021
COMPLAINT

FIRST COUNT: Dina Hughes vy. Rasier LLC d/b/a Uber

1. At all times mentioned herein, the defendant, RASIER, LLC D/B/A UBER
(“UBER”), was, and continues to be, a foreign limited liability company which was authorized

to do business in the State of Connecticut.

2. On or about July 9, 2019, at approximately 4:45 p.m., the plaintiff, DINA
HUGHES, was a passenger in a motor vehicle being operated by an unknown agent, servant,
and/or employee of the defendant, UBER, traveling in a northerly direction on Route 9 in

Middletown, Connecticut.

3, At said time and said place, the unknown operator was operating said motor
vehicle within the scope of his or her employment and/or official duties with the business of

the defendant, UBER.

4. At said date and time, the unknown agent, servant, and/or employee of the

defendant, UBER, suddenly and without warning, rear ended a motor vehicle that was stopped

Kennedy, Johnson, Schwab ex Qeoberge L.L.C. © ATTORNEYS AT LAW
LONG WHARF MARITIME CENTER © 555 LONG WILARF DRIVE, [3th Floor ¢@ NEW TEAWEN, CT 06511
FAX (203) 865-5345 © (203) 865-8430 ¢ JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 4 of 13

(
\

for traffic, thereby causing the plaintiff, DINA HUGHES, the injuries, damages, and losses set

forth herein.

5. The aforementioned collision, and the personal injuries and losses sustained and
suffered by the plaintiff, DINA HUGHES, were caused by the negligence and carelessness of
the defendant UBER, acting through its agent, servant, and/or employee, in one or more of the

following ways:

a) IN THAT he/she was inattentive and failed to keep a reasonable and proper
lookout on said roadway at said time and place;

b) IN THAT he/she failed to sound her horn or give a timely warning of the
impending collision;

c) IN THAT he/she operated the vehicle at a greater speed than the
circumstanced warranted;

d) IN THAT he/she failed to apply the brakes in time to avoid said collision,
although by a proper and reasonable exercise of his/her faculties he/she could,
and should, have done so;

e) IN THAT he/she operated said vehicle with defective or inadequate brakes,
in violation of §14-80h (b) of the Connecticut General Statutes;

f) IN THAT he/she failed to keep said vehicle under reasonable and proper

control;

Kennedy, Johnson, Schwab & Roberge LL.C. © APtORNEYS AT LAW
LONG WHARF MARITIME CENTER © 555 LONG WARE DRIVE, 13th Floor © NEW TIAVEN, CY 06511
FAX (203) 865-5345 ¢ (203) 865-8180 © JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 5of13
(

g) IN THAT he/she failed to turn said vehicle in time to avoid a collision;
h) IN THAT he/she operated said vehicle at a greater rate of speed than the
circumstances warranted;
i) IN THAT he/she followed the vehicle in front of him/her too closely in
violation of Conn. Gen. Stats. § 14-240.
6. As a direct and proximate result of the carelessness and negligence of the
defendant, the plaintiff, DINA HUGHES, sustained the following injuries and damages, from

which she sustained pain and suffering and some or all of which may be permanent in nature:

a) Aggravation of a preexisting injury and/or condition to the lumbar spine;
b) Aggravation of a preexisting injury and/or condition to the cervical spine;
¢) Chronic lower back pain;

d) Cervical pain;

e) Left leg pain;

f) Lumbosacral radiculitis;

g) Left gluteal tendinopathy;

h) Gluteal myofascial pain syndrome;

i) Left sacroiliac joint dysfunction.

Kennedy, Johuson, Schwab e Roberge L.L.C. © ArrORNEYS AT LAW
LONG WHARF MARITIME CENTER © 555 LONG WHARF DRIVE, 13th Floor ¢ New HAVEN, Cl 06511
FAX (203) 865-5345 © (203) 865-8130 © JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 6 of 13

{

7. As a further result thereof, the plaintiff DINA HUGHES, has been forced to
incur financial obligations for medical care and treatment, diagnostic studies, physical therapy,

medicines, and the like, and may be obligated for further such sums in the future.

8. As a further result thereof, the plaintiff, DINA HUGHES, has been, and in the
future will likely continue to be, unable to pursue her usual activities to the same extent as

prior to the accident, all to her further loss and detriment.
SECOND COUNT: Dina Hughes v. Uber Technologies, Inc.

I. At all times mentioned herein, the defendant, UBER TECHNOLOGIES, INC.,
was, and continues to be, a foreign corporation with its principal place of business in California

authorized to conduct business in the State of Connecticut.

2. On or about July 9, 2019, at approximately 4:45 p.m., the plaintiff, DINA
HUGHES, was a passenger in a motor vehicle being operated by an unknown agent, servant,
and/or employee of the defendant, UBER TECHNOLOGIES, INC., traveling in a northerly

direction on Route 9 in Middletown, Connecticut.

3, At said time and said place, the unknown operator was operating said motor
vehicle within the scope of his or her employment and/or official duties with the business of

the defendant, UBER TECHNOLOGIES, INC.

Kennedy, Johnson, Schwab cARoberge L.L.C. ¢ ATTORNEYS AT LAW
LONG WHARF MARITIME GENTER © 555 LONG WHARF DREVE, [3th Floor ¢ NEW ELAWEN, CT 06511
FAX (203) 865-5345 © (203) 865-8130 © JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 7 of 13

(

4. At said date and time, the unknown agent, servant, and/or employee of the
defendant, UBER TECHNOLOGIES, INC., suddenly and without warning, rear ended a motor
vehicle that was stopped for traffic, thereby causing the plaintiff, DINA HUGHES, the injuries,

damages, and losses set forth herein.

5. The aforementioned collision, and the personal injuries and losses sustained and
suffered by the plaintiff, DINA HUGHES, were caused by the negligence and carelessness of
the defendant UBER, acting through its agent, servant, and/or employee, in one or more of the

following ways:

a) IN THAT he/she was inattentive and failed to keep a reasonable and proper
lookout on said roadway at said time and place;

b) IN THAT he/she failed to sound her horn or give a timely warning of the
impending collision;

c) IN THAT he/she operated the vehicle at a greater speed than the
circumstanced warranted;

d) IN THAT he/she failed to apply the brakes in time to avoid said collision,
although by a proper and reasonable exercise of his/her faculties he/she could,
and should, have done so;

e) IN THAT he/she operated said vehicle with defective or inadequate brakes,

in violation of §14-80h (b) of the Connecticut General Statutes;

Kennedy, Johnson, Schwab ®Roberge L.L.C. © ArrORNeYS At LAW
LONG WHARF MARITIME CEN FER © 555 LONG WHARF DRIVE, [3th Floor ¢ New EAVEN, CY 06511
FAX (203) 865-5345 © (203) 865-8130 ¢ JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 8 of 13
i (

f) IN THAT he/she failed to keep said vehicle under reasonable and proper
control;
g) IN THAT he/she failed to turn said vehicle in time to avoid a collision;
h) IN THAT he/she operated said vehicle at a greater rate of speed than the
circumstances warranted;
i) IN THAT he/she followed the vehicle in front of him/her too closely in
violation of Conn. Gen. Stats. § 14-240.
6. As a direct and proximate result of the carelessness and negligence of the
defendant, the plaintiff, DINA HUGHES, sustained the following injuries and damages, from

which she sustained pain and suffering and some or all of which may be permanent in nature:

a) Aggravation of a preexisting injury and/or condition to the lumbar spine;
b) Aggravation of a preexisting injury and/or condition to the cervical spine;
c) Chronic lower back pain;

d) Cervical pain;

e) Left leg pain;

f) Lumbosacral radiculitis;

g) Left gluteal tendinopathy;

h) Gluteal myofascial pain syndrome;

i) Left sacroiliac joint dysfunction.

Kennedy, Johnson, Schwab &Roberge L.L.C. © ATTORNEYS AT LAW
LONG WHARF MARITIME GENTER ¢ 555 LONG WILARF DRIVE, 13th Floor ¢ NEW TLWEN, CT 06511
FAX (203) 865-5345 © (203) 865-8130 © JURIS NO. 106077

 
 

 

Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 9 of 13

7. As a further result thereof, the plaintiff DINA HUGHES, has been forced to
incur financial obligations for medical care and treatment, diagnostic studies, physical therapy,

medicines, and the like, and may be obligated for further such sums in the future.

8. As a further result thereof, the plaintiff, DINA HUGHES, has been, and in the
future will likely continue to be, unable to pursue her usual activities to the same extent as

prior to the accident, all to her further loss and detriment.
WHEREFORE, the plaintiff, DINA HUGHES, claims money damages.

Dated at: New Haven, Connecticut this 5" day of February, 2021.

THE PLAINTIFF,

xh ——

Shelby L. Murphy, Esq.

Kennedy, Johnson, Schwab & Roberge
555 Long Wharf Drive

13" Floor

New Haven, CT 06511

T: (203) 865-8430

F: (203) 865-5345

Kennedy, Johnson, Schwab & Roberge L.L.C. © artorNneys At LAW
LONG WIEARFE MARITIME CENTER ¢© 555 LONG WHARF DRIVE. [3th Floor ¢& NEW TLAWEN, CT 06511
FAX (203) 865-5315 © (203) 865-8130 © JURIS NO. 106077

 
 

 

Case 3:21-cv- OR aOT-AVE Document 1-1 Filed O3/pei21 Page 10 of 13

RETURN DATE: March 9, 2021 : SUPERIOR COURT
DINA HUGHES : J.D. OF MIDDLESEX
V. : AT MIDDLETOWN
RASIER LLC D/B/A UBER, ET AL : FEBRUARY 5, 2021

STATEMENT OF AMOUNT IN DEMAND
The plaintiff claims compensatory damages within the jurisdiction of this Court in

excess of FIFTEEN THOUSAND DOLLARS ($15,000.00).

THE PLAINTIFF,

wr (VL

Shelby TL. Murphy, Esq.

Kennedy, Johnson, Schwab & Roberge
555 Long Wharf Drive

13" Floor

New Haven, CT 06511

T: (203) 865-8430

F: (203) 865-5345

Kennedy, Johnson, Schwab ogRoberge L.L.C. © ATTORNEYS AT LAW
LONG WILARF MAREFIME CENTER ¢ 555 LONG WHARF DRIVE, E8th Floor ¢ NEW LIAVEN, CE 06511
FAX (203) 865-5345 © (203) 865-8430 © JURIS NO. 106077

 
Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 11 of 13
APPEARANCE

STATE OF CONNECTICUT .
JD-CL-12 Rev. 1-12 —
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2 SUPERIOR COURT Instructions — See Back/Page 2
www.jud.ct.gov

Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,

 

 

you must let the court and all attorneys and self-represented parties of record know that you have Retum date
changed your address by checking the box below: Mar-09-2021
{_] am filing this appearance to let the court and all attorneys and self-represented Docket number
parties of record know that | have changed my address. My new address is below. MMX-CV-XX-XXXXXXX-S

 

 

Name of case (Fut! name of Plaintiff vs. Full name of Defendant)
HUGHES, DINA v. RASIER, LLC Et Al

 

[x] [| [| [| Address of Court (Number, street, town and zip code)
Judicial Housing Small Geographic .
District. Session Claims Area number 1 COURT STREET MIDDLETOWN, CT 06457-3374

 

 

Scheduled Court date (Criminal/Motor Vehicle Matters)

 

Please Enter the Appearance of

 

Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual | Juris number of attorney or firm
attomey

 

 

 

 

KEVIN J OLEARY 437692
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the | Post office box Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

175 FEDERAL STREET SUITE 1450 6179888045
City/town State Zip code Fax number (Area code first) | E-mail address

BOSTON MA 02110 6179888005 koleary@coughlinbetke.com

 

 

 

 

 

in the case named above for: (*x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
[_] The Plaintiff (includes the person suing another person).
[_] All Plaintiffs.
[_] The following Plaintiff(s) only:

 

 

 

[_] The Defendant (includes the person being sued or charged with a crime).

[_] The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
[x] All Defendants.

[_] The following Defendant(s) only:

 

[_] Other (Specify):

 

[_] This is a Family Matters case and my appearance is for: ("x" one or both)
[_] matters in the Family Division of the Superior Court [_] Title 1V-D Child Support matters

Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
an "x" in box 1 or 2 below:

1. [_] This appearance is in place of the appearance of the following attorney,
firm or self-represented party on file (P.B. Sec. 3-8):

 

: we tes (Name and Juris Number)
2. [_] This appearance is in addition to an appearance already on file.

| agree to accept papers (service) electronically in this case under Practice Book Section 10-13 [x] Yes [_]No

 

 

 

 

Signed (individual attomey or self-represented party) Name of person signing at left (Print or type) Date signed

P 437692 KEVIN J OLEARY Mar 02 2021
Certification

| certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Mar 02 2021 to all attorneys

and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.

 

Name and address of each party and attorney that copy was mailed or delivered to* For Court Use Only

KENNEDY JOHNSON SCHWAB & ROBERGE LLC - 555 LONG WHARF DRIVE/13TH FLOOR/NEW HAVEN,
CT 06511

 

Signed (Signature of filer) Print or type name of person signing Date signed Telephone number

P 437692 KEVIN J OLEARY Mar 02 2021 6179888045

 

 

 

 

 

*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.

 
Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 12 of 13
Continuation of JDOCL12 Appearance Form for MMX-CV-XX-XXXXXXX-S

Submitted By KEVIN J OLEARY (437692)
Additional Party(ies) (Continued from JDCL12)

For these party(ies)
Pty# D-01 RASIER, LLC
Pty# D-02 UBER TECHNOLOGIES, INC.
»**** End of Party List *****
Case 3:21-cv-00301-AVC Document 1-1 Filed 03/08/21 Page 13 of 13

STATE OF CONNECTICUT:
: ss: EAST HARTFORD FEBRUARY 8, 2021
COUNTY OF HARTFORD :

Then and by virtue hereof, and by direction of the Attorney, I left a verified true
and attested copy of the original WRIT, SUMMONS, COMPLAINT AND
STATEMENT OF AMOUNT IN DEMAND, with and in the hands of SIERRA
CHANDLER, INTAKE SPECIALIST OF CT CORPORATION SYSTEM, 67
BURNSIDE AVE, AGENT FOR SERVICE and duly authorized to accept service for the
within named defendant RASTER, LLC, D/B/A UBER, in the said town of EAST
HARTFORD, County of Hartford.

And also, on the 8"! day of FEBRUARY, 2021, I left a verified true and attested
copy of the original WRIT, SUMMONS, COMPLAINT AND STATEMENT OF
AMOUNT IN DEMAND, with and in the hands of SERRA CHANDLER, INTAKE
SPECIALIST OF CT CORPORATION SYSTEM, 67 BURNSIDE AVE, AGENT FOR
SERVICE and duly authorized to accept service for the within named defendant UBER
TECHNOLOGIES, INC., in the said town of EAST HARTFORD, County of Hartford.

G@onnectictt
of Hartford

 

Department of Administrative Services

Be
EG

The within is the original WRIT, SUMMONS, COMPLAINT AND
STATEMENT OF AMOUNT IN DEMAND, with my doings thereon endorsed.

 

 

 

 

TES
Verified pages $20.00 .
Endorsements 2.80 \anl® <>--
Service 60.00 KEITH NIZ[ANKIEWI
Travel 58 CT STATE MARSHAL
weeneenene= HARTFORD COUNTY

Total $83.38

KEITH D. NIZIANKIEWICZ
Connecticur State MARSHAL

RO. BOX 280867 * EAST HARTFORD, CONNECTICUT 06128-0867 * OFFICE: (860) 610-0295

 

 

 
